Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Soledad Lopez De Avilez and Mateo Avi-lez Duarte appeal the district court’s order dismissing their petition with respect to real property subject to an order of forfeiture and entering a final order of forfeiture. The district court dismissed the petition as a sanction for failure to comply with a court order compelling discovery. We have reviewed the briefs and the relevant portions of the record and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. United States v. Avilez, No. 7:08-cr-00028-D-1 (E.D.N.C. July 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented *421in the materials before the Court and argument would not aid the decisional process.

AFFIRMED.